NUMBERS 13-13-00403-CR & 13-13-00404-CR

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI - EDINBURG


JOHNNY FAZ LOPEZ JR.
A/K/A JOHNNY FAZ LOPEZ,                                                        Appellant,

                                             v.

THE STATE OF TEXAS,                                                             Appellee.


                    On appeal from the 119th District Court
                        of Tom Green County, Texas.


                                        ORDER
     Before Chief Justice Valdez and Justices Rodriguez and Garza
                           Order Per Curiam

         Appellant’s counsel filed an Anders brief in these causes.         See Anders v.

California, 386 U.S. 738 (1967); Bledsoe v. State, 178 S.W.3d 824, 825 (Tex. Crim. App.

2005).    These causes are currently before the Court on appellant's pro se motion

requesting (1) an extension of time to file his brief, and (2) a copy of the record on appeal
without cost. These appeals were transferred to this Court from the Third Court of

Appeals by order of the Texas Supreme Court. See TEX. GOV'T CODE ANN. § 22.220(a)

(West Supp. 2011) (delineating the jurisdiction of appellate courts); TEX. GOV'T CODE ANN.

§ 73.001 (West 2005) (granting the supreme court the authority to transfer cases from

one court of appeals to another at any time that there is “good cause” for the transfer).

       The Court, having examined and fully considered appellant’s motion, is of the

opinion that it should be granted as specified herein. The motion is GRANTED insofar

as it is ORDERED that the trial court ensure that appellant has the opportunity to fully

examine the appellate record on or before the expiration of twenty-one days from the date

of this order, and it is FURTHER ORDERED that the trial court notify this Court as to the

date upon which the appellate record was made available to appellant. Appellant shall

have thirty (30) days from the day the appellate record was first made available to him to

file his pro se brief with this Court.

       IT IS SO ORDERED.

                                                 PER CURIAM

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
14th day of October, 2013.




                                            2